1    Janet Gutierrez #265695
     Gutierrez & Associates
2    350 10th Avenue, Suite 1049
     San Diego, CA 92101
3    T: (619) 316-5102; F: (619) 362-9596
     E: janetgutierrezesq@gmail.com
4
     Attorney for Debtor,
5    ANA HILDA HERRERA
6

7

8                             UNITED STATES BANKRUPTCY COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10   In re:                                             Case No.: 17-00209-MM13
11
                                                       DEBTOR’S RESPONSE TO
     ANA HILDA HERRERA,                                DECLARATION RE DEFAULT UNDER
12
                                                       ADEQUATE PROTECTION ORDER
                    Debtor.                            FILED BY BSI FINANCIAL SERVICES
13

14                                                      RS NO. MRG-1

15

16            COMES NOW, ANA HILDA HERRERA (hereinafter, “Debtor”), and makes this

17   Declaration in Response to the Declaration Re Default under Adequate Protection Order filed by

18   BSI Financial Services (“Movant”).

19            I, ANA HILDA HERRERA, declare:

20       1. I am the Debtor in this case. I make this declaration based on facts within my personal

21   knowledge, except for those matters alleged on information and belief, which I believe to be true.
     If called upon, I would testify thereto under penalty of perjury under the laws of the State of
22
     California.
23
         2. On November 9, 2018, I mailed BSI Financial Services a cashier’s check in the amount
24   of $6,875.00. A true and correct copy of the cashier’s check is attached herein as Exhibit A. A
25   copy of the priority mail express receipt from USPS is also attached herein as Exhibit B.



                                           -1-
       DEBTOR’S RESPONSE TO DECLARATION RE DEFAULT UNDER ADEQUATE PROTECTION ORDER
                             FILED BY BSI FINANCIAL SERVICES
1          3. Movant’s Declaration re Default Under Adequate Protection Order does not account for
2    these payments.
           4. I am researching with USPS when delivery of the check was made, and with my bank
3
     because the check is a cashier’s check.
4
           5. It is my understanding that my attorney contacted attorneys for Movant yesterday,
5    January 3, 2019, shortly after I provided her with a copy of the cashier’s check, and provided
6    them with a copy. I request that the court not grant Movant relief from stay and allow my

7    attorney an opportunity to confer with Movant regarding the recent payments.
              I certify under penalty of perjury under the laws of the State of California that the
8
     foregoing is true and correct.
9

10
     Date: January 4, 2019                                     /s/ Ana Hilda Herrera
11
                                                               Debtor
12
     ///
13
     ///
14
     ///
15
     ///
16

17
     ///

18   ////

19   ///

20   ///

21   ///
22
     ///
23
     ///
24
     ///
25
     ///


                                          -2-
      DEBTOR’S RESPONSE TO DECLARATION RE DEFAULT UNDER ADEQUATE PROTECTION ORDER
                            FILED BY BSI FINANCIAL SERVICES
1                               DECLARATION OF SERVICE
2    I, the undersigned, declare: That I am, and was at the time of service of the papers herein referred
3    to, over the age of eighteen years, and not a party to the action, and I am employed in the County
4    of San Diego, California, in which county the within mentioned mailing occurred. My business
5    address is 350 Tenth Avenue, Suite 1000, San Diego, California, 92101. I served the following
6    documents by Notice of Electronic Filing (“NEF” Notice) and First Class United States Mail:
7       1. DEBTOR’S RESPONSE TO DECLARATION RE DEFAULT UNDER
8           ADEQUATE PROTECTION ORDER FILED BY BSI FINANCIAL SERVICES
9    Of which the original document, or a true and correct copy, is attached, by placing a copy thereof
10
     in a separate envelope for each addressee named hereafter, and addressed to each such addressee
11
     respectively as follows:
12
     Thomas H. Billingslea, Jr.                            Kristin A. Zilberstein SBN 200041
13   Chapter 13 Trustee                                    Jennifer R. Bergh SBN 305219
     401 West “A” Street, Suite 1680                       Adam P. Thursby SBN 318465
14   San Diego, CA 92101                                   Law Offices of Michelle Ghidotti
     Billingslea@thb.coxatwork.com                         1920 Old Tustin Ave.
15                                                         Santa Ana, CA 92705
                                                           athursby@ghidottilaw.com
16

17
     I then mailed the above in San Diego, California, on January 4, 2019.
18
     I declare under penalty of perjury that the foregoing is true and correct.
19
     Executed on January 4, 2019 in San Diego, California.
20
     _/s/ Janet Gutierrez____
21   350 Tenth Ave., Suite 1000
     San Diego, CA 92101
22

23

24

25




                                          -3-
      DEBTOR’S RESPONSE TO DECLARATION RE DEFAULT UNDER ADEQUATE PROTECTION ORDER
                            FILED BY BSI FINANCIAL SERVICES
